UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c), AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ACRO INC. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) January 19, 2006 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) xRule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 584 13G Page 2 of 5 Pages 1 NAME OF REPORTING PERSONS Zeev Bronfeld 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(See instructions) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Israel NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 428,571 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 428,571 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 428,571 (1) 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See instructions) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 9.65% (2) 12 TYPE OF REPORTING PERSON(See instructions) IN (1) This figure is as of January 16, 2006, prior to two forward stock splits effectedby the Issuer. Following a seven (7) for one (1) forward stock split which was effected on February 7, 2006, and a two (2) for one (1) forward stock split which was effected on October 30, 2006, Mr. Bronfeld held 5,999,994 shares of common stock. (2) Based on 4,442,858 shares of common stock outstanding as of January 16, 2006 (as reported in the Issuer's Schedule 14F1 filed with the Securities and Exchange Commission on February 17, 2006). 2 Item 1.(a) Name of Issuer: ACRO INC. (b) Address of Issuer's Principal Executive Offices: 18 Halivne St., Timrat, Israel Item 2. (a) Name of Person Filing: Zeev Bronfeld (b) Address of Principal Business Office: 7 Jabotinsky St., Ramat-Gan, Israel (c) Citizenship: Israel (d) Title of Class of Securities: Common Stock (e) CUSIP Number: Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: N.A. Item 4. Ownership: (a) Amount beneficially owned: See row 9 of cover page (b) Percent of class: See row 11 of cover page (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: See row 5 of cover page (ii) Shared power to vote or to direct the vote: See row 6 of cover page (iii) Sole power to dispose or to direct the disposition of: See row 7 of cover page 3 (iv) Shared power to dispose or to direct the disposition of: See row 8 of cover page Item 5. Ownership of Five Percent or Less of a Class: N.A. Item 6. Ownership of More than Five Percent on Behalf of Another: N.A. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person: N.A. Item 8. Identification and Classification of Members of the Group: N.A. Item 9. Notice of Dissolution of Group: N.A. Item 10. Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. August 15, 2010 Zeev Bronfeld /s/ Zeev Bronfeld 5
